Citation Nr: 0329134	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01-02 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1999, for the award of a 10 percent disability rating for 
residuals of a left leg laceration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from April 1951 to 
June 1955.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which assigned an effective date of 
September 2, 1999, for the award of a 10 percent disability 
rating for his residuals of a left leg laceration.  


FINDINGS OF FACT

1.  A June 1963 rating decision granted service connection 
and a noncompensable rating for residuals of a left leg 
laceration, and the decision became final when the appellant 
did not appeal the decision after being notified of the 
decision later in June 1963.  

2.  A July 1996 claim for a compensable rating for residuals 
of a left leg laceration was denied by a November 1996 rating 
decision, and that decision became final when the appellant 
did not file an appeal after receiving notification of the 
decision and his appellate rights later in November 1996.  

3.  A claim for an increased rating for residuals of a left 
leg laceration was received by VA on February 29, 2000, and a 
July 2000 rating decision awarded a 10 percent rating for the 
disability, effective September 2, 1999.  

4.  It was not factually ascertainable prior to September 2, 
1999, that the residuals of a left leg laceration were 
symptomatic to a compensable degree.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 2, 
1999, for a compensable evaluation for residuals of a left 
leg laceration are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400, Diagnostic Code 7804 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The January 2001 statement of the case and the September 2002 
supplemental statement of the case advised the appellant of 
the laws and regulations pertaining to his claim for an 
effective date earlier than September 2, 1999, for the award 
of a 10 percent disability rating for residuals of a left leg 
laceration.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  He was specifically informed that an earlier 
effective date for the award of a 10 percent rating for his 
residuals of a left leg laceration was being denied because 
the evidence did not show that it was factually ascertainable 
prior to September 2, 1999, that the residuals of a left leg 
laceration were symptomatic to a compensable degree.  The 
statement of the case and supplemental statement of the case 
made it clear to the appellant that in order to prevail on 
his claim, he needed to present evidence that established 
entitlement to a compensable rating for his residuals of a 
left leg laceration prior to September 2, 1999.  The RO sent 
a letter to the appellant, dated in August 2001, which 
informed him of the provisions of the VCAA and informed him 
what action he needed to take and what action the RO would 
take on his claim.  Specifically he was told that he needed 
to submit evidence showing that an effective date earlier 
than September 2, 1999, was warranted for the award of a 10 
percent rating for his residuals of a left leg laceration.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  In this case, the appellant 
did, in fact, provide additional evidence, and, at his 
hearing, testified, in essence, that he had no additional 
pertinent evidence to submit.  In light of the fact that the 
appellant has had more than one year to submit evidence, has 
submitted evidence, and has not indicated that there is any 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the appellant in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained private medical treatment records and provided 
the appellant with a VA examination in June 2000.  The 
appellant testified before the undersigned Veterans Law Judge 
at a Central Office hearing on April 1, 2003.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz, supra; see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Service connection was granted for residuals of a left leg 
laceration by a June 1963 rating decision, and a 
noncompensable rating was assigned for the disability, 
effective February 28, 1963.  Review of the claims file 
reveals that the appellant did not file an appeal of the June 
1963 rating decision within one year after receiving 
notification thereof.  

In July 1996, the Los Angeles, California, RO received a 
claim from the appellant for entitlement to a compensable 
rating for his residuals of a left leg laceration.  That 
claim was denied by a November 1996 rating decision.  The 
appellant was notified of the November 1996 rating decision 
and his appellate rights later in November 1996, and he did 
not submit an appeal of that decision within one year after 
receiving notification thereof.  

The appellant's next claim for a compensable rating for 
residuals of a left leg laceration was received by the RO on 
March 10, 2000.  A July 2000 rating decision awarded a 10 
percent rating for the disability and determined that under 
the applicable regulations the proper effective date was 
September 2, 1999, which was the earliest objective 
demonstration of tender and painful scarring on the left leg 
within the one year period that immediately preceded receipt 
of the claim.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C. A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  Governing 
statutory and regulatory provisions stipulate that a claimant 
has one year from the date of notice of an adverse RO rating 
decision in which to indicate disagreement therewith; 
otherwise, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.302(a) (2003).  

The appellant argues that the grant of the 10 percent rating 
for residual scarring from a left leg laceration should have 
been made effective from the date he left military service, 
which was June 17, 1955.  The appellant's representative 
argues that the effective date for the compensable rating 
should be the date of the appellant's initial claim for 
service connection for residuals of a left leg laceration 
(February 28, 1963) because that claim has remained open as a 
result of a deficient notification (June 1963) to the 
appellant of the June 1963 rating decision that did not 
include notification to him of his appellate rights.  

The United States Court of Appeals for Veterans Claims 
(Court) noted in Parham v. West, 13 Vet. App. 59 (1999) that 
under the Court's current caselaw, it was well established, 
under 38 U.S.C. § 5104(a) and 38 C.F.R. §§ 3.103 and 19.25, 
that the RO "must provide notice of the right to appeal in 
regular and in simultaneously contested claims."  Thurber v. 
Brown, 5 Vet. App. 119, 123 (1993); see also Zimick v. West, 
11 Vet. App. 45, 48 (1998) (noting that Notice of Appellate 
Rights is required by 38 C.F.R. § 3.103(b)); In the Matter of 
the Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997) (claim 
remains open if RO denial not accompanied by statement of 
appellate rights as required by 38 U.S.C. § 5104(a)), vacated 
on other grounds, 149 F.3d 1360 (Fed. Cir. 1998) (holdings 
affirmed; vacated only for consideration of alleged facts 
occurring after this Court issued opinion); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (noting that RO "must 
provide . . . notification to the appellant of his or her 
procedural due process and appellate rights" (citing, inter 
alia, 38 C.F.R. §§ 3.103, 19.25)); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (per curiam order) (holding that where 
appellant "never received notification of any denial . . . , 
the one-year period within which to file a[ Notice of 
Disagreement], which commences with 'the date of mailing of 
notice of the result of initial review or determination,' did 
not begin to run").  

However, the above-cited law and regulation were not in 
existence at the time of the June 1963 RO decision.  In June 
1963, the applicable regulation stated that "[w]hile it is 
contemplated that notification by the agency of original 
jurisdiction of time limits and other elements of appellate 
rights will be complete, failure to notify the claimant of 
his right to seek appellate review or of the time limits 
applicable to notice of disagreement or substantive appeal 
will not extend the applicable period for taking those 
actions."  38 C.F.R. § 19.1d(d) (28 Fed. Reg. 35, January 1, 
1963).  Therefore, because the appellant did not timely file 
an appeal of the June 1963 rating decision it became final.  
Similarly, the November 1996 rating decision that denied a 
compensable rating for the appellant's residuals of a left 
leg laceration became final when the appellant did not timely 
file an appeal of that decision.  

The Board notes that the November 1996 rating decision, which 
is final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a) (2003).  In this case, the appellant has not alleged 
specific error in that earlier rating action.  

Private medical records received with the appellant's March 
2000 claim for an increased rating indicated that on 
September 2, 1999, he complained of occasional pain in his 
lower left leg on walking, but not at rest.  Pedal pulses 
were diminished bilaterally.  An old skin graft was noted 
over the medial posterior aspect of the left lower leg, and 
the legs were negative for edema and digital hair.  There was 
mild pain on dorsiflexion and plantar flexion of the left leg 
and pain in the posterior medial aspect of the leg.  On 
January 17, 2000, the appellant complained of chronic pain 
and swelling related to left lower extremity skin grafts 
performed in service.  The physician opined that the left leg 
scar appeared to have some musculature dermal binding which 
might cause pain.  

At a June 2000 VA examination, some tenderness was noted 
medially and laterally over the scar area of the left leg, 
without ulcerations or breakdown of the skin.  The scar was 
described as slightly depressed in several areas, with 
minimal tissue lost.  A photograph revealed a significant 
scar on the left calf.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  In all other cases, the effective date 
will be the later as to the date of receipt of claim or date 
entitlement arose.  38 C.F.R. § 3.400(o)(1) (2003).  

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to one year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).  

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2003).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2003).  

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2003).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).  

Following the final November 1996 rating decision, VA 
received the next claim for entitlement to an increased 
rating for the appellant's service-connected residuals of a 
left leg laceration on March 10, 2000.  Turning to the 
question of whether the appellant submitted an informal claim 
prior to March 10, 2000, the Board finds that he did not 
under § 3.155 because no communication was filed prior to 
March 10, 2000, indicating an intent to apply for an 
increased rating for his service-connected residuals of a 
left leg laceration.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  

Inasmuch as the record does not reflect that the appellant 
submitted any medical evidence, prior to his submission of 
medical records with his March 10, 2000, claim for an 
increased rating for his residuals of a left leg laceration, 
which suggested that it was factually ascertainable that the 
residuals had undergone an increase in disability, the Board 
finds that there are no treatment records that could be 
construed as an informal claim, pursuant to 38 C.F.R. § 
3.157.  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The 
scarring on left leg was first described as symptomatic in a 
September 2, 1999, medical record from E. J. Polansky, 
D.P.M., which indicated that the appellant complained of 
occasional pain in his lower left on walking, but not at 
rest, and that mild pain was noted on dorsiflexion and 
plantiflexion of the left leg and in the posterior medial 
aspect of the leg.  At no time between the November 1996 
rating decision and September 2, 1999, did the clinical 
record suggest that the scarring on the left leg was 
symptomatic.  

Because the appellant submitted medical evidence that showed 
objective evidence of pain and tenderness associated with the 
left leg scarring that was dated within the one year period 
immediately preceding receipt by the RO of the claim for an 
increased rating (March 10, 2000), the "exception to the 
general rule" applies and, therefore, the effective date of 
the appellant's award of a 10 percent rating for his 
residuals of a left leg laceration shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred within the year prior to receipt of 
the appellant's claim.  In this case, an increase in 
disability associated with the appellant's residuals of a 
left leg laceration was first ascertainable on September 2, 
1999, and his claim for an increased disability rating was 
received on March, 10, 2000, which was within one year of the 
ascertainable increase.  Thus, the applicable law and 
regulations provide that an effective date of September 2, 
1999, (and no earlier) is warranted for the assignment of a 
compensable evaluation for residuals of a left leg 
laceration.  The RO assigned an effective date of September 
2, 1999, based on that date being the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, and on appeal the Board will not disturb the RO's 
determination in that regard.  

The Board notes that the appellant has submitted statements 
in which he claims that his residuals of left leg laceration 
has been symptomatic since he underwent skin grafts in 
service.  Although the appellant and other lay persons are 
competent to provide an account of the appellant's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no evidence of record 
showing that the appellant himself possesses the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his residuals of a left leg 
laceration had increased in severity.  See Espiritu, supra.  
The actual clinical records dating from service until 1999, 
including several VA examination reports, refer to a well 
healed scar and do not mention pain and tenderness.  Thus, 
the Board finds that this evidence is not sufficient to 
factually show that the appellant had an increase in his 
service-connected disability at any time prior to September 
2, 1999.  

Because the preponderance of the evidence is against the 
appellant's claim for an earlier effective date for the award 
of the 10 percent rating for his residuals of a left leg 
laceration, the provisions of 38 U.S.C.A. § 5107, which 
mandate resolution of reasonable doubt in favor of the 
claimant when the evidence is in equipoise, are not 
applicable.  


ORDER

An effective date earlier than September 2, 1999, for the 
award of a 10 percent disability rating for residuals of a 
left leg laceration is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



